Citation Nr: 0602087	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to an initial rating for intervertebral 
lumbar disc syndrome in excess of 10 percent from December 3, 
2001, and 20 percent from October 16, 2003.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had served on active duty from November 1967 to 
August 1971; and he subsequently served in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In February 2005, the appellant appeared 
and testified at the RO in Muskogee during a video conference 
hearing held before the undersigned, who was in Washington, 
D.C.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is not disputed that the appellant did not manifest any 
signs or symptoms of hypertension or coronary artery disease 
during his active service from November 1967 to August 1971.  
He later suffered a heart attack in 1991.  It is contended by 
the appellant that episodes of chest pain and/or shortness of 
breath which he experienced in July 1987 and June 2000 
represented either the onset or a permanent aggravation of 
his currently diagnosed coronary artery disease and of 
hypertension as well.  The evidence of record confirms that 
the appellant was serving on active duty for training when 
the June 2000 incident occurred; however, his duty status on 
July 30 and 31, 1987, while hospitalized at a military 
facility, is not clear from the current record.  

In addition, the April 2005 medical opinion by the 
appellant's private cardiologist does not really address the 
medical questions presented by this appeal, and the Board 
believes that a comprehensive medical opinion by a competent 
medical expert would be very helpful in reviewing this 
appeal.  

Finally, the RO has rated the service-connected lumbar disc 
disability solely under the provisions of Diagnostic Code 
5293 of the Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, as in effect prior to 
September 23, 2002.  The RO has made no reference to the 
provisions of Diagnostic Code 5293 as amended on 
September 23, 2002, nor to the new general rating criteria 
for spinal disabilities, effective September 26, 2003.  
Likewise, the October 2003 VA examination of the appellant, 
which reflects only range of motion data, is inadequate for 
rating purposes since it makes no reference to the chronic 
orthopedic and neurological manifestations of the disability 
at issue, nor to the number and duration of any 
incapacitating episodes.  It is contended by the appellant 
that his incapacitating episodes during at least 2003 warrant 
a 40 percent rating under the appropriate provisions of the 
Rating Schedule.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  At the same 
time, the AMC or the RO should 
incorporate into the claims file copies 
of all relevant VA medical records which 
are not already of record.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should also contact 
the service department and obtain 
confirmation of the appellant's duty 
status on July 30 and 31, 1987, while 
hospitalized at Martin Army Community 
Hospital.  

5.  The AMC or the RO should next 
schedule the appellant for a 
comprehensive VA spinal examination in 
order to determine the nature and 
severity of the service-connected low 
back disability since the claim was filed 
in December 2001.  This examination must 
cover all of the relevant rating criteria 
(including frequency and duration of any 
incapacitating episodes since December 
2001 requiring bed rest prescribed by a 
physician, range of motion studies, any 
objective neurological abnormalities 
associated with the service-connected 
disability, etc.).  

6.  The AMC or the RO should also 
schedule the appellant for a VA 
examination by an examiner with 
appropriate expertise to determine if the 
appellant currently has hypertension 
and/or coronary artery disease.  If so, 
the examiner should provide a medical 
opinion, based upon this examination and 
a review of the extensive historical 
material contained in the claims file, 
concerning the date of onset (if 
appropriate) of the current hypertension 
and/or coronary artery disease; and 
whether the episodes of chest 
pain/shortness of breath in July 1987 
and/or June 2000 represented either the 
onset or aggravation (permanent increase 
in the severity of the underlying 
pathology) of the appellant's 
hypertension or coronary artery disease.  
The rationale for all opinions expressed 
should also be provided.  

7.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications since May 2002.  Since the 
current claim was filed on December 3, 
2001, the initial rating of the service-
connected low back disorder must be under 
the relevant rating criteria in effect 
prior to September 23, 2002; under the 
criteria effective September 23, 2002; 
and under the current rating criteria 
effective on September 26, 2003.  The 
provisions of Diagnostic Codes 8520 and 
8521 of the Rating Schedule should also 
be reviewed.  The AMC or the RO must 
provide a full, clear and legally 
adequate written explanation of the 
reasons and bases for this initial rating 
action.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

